

115 HR 7062 IH: Never Forget the Heroes: Permanent Authorization of the September 11th Victim Compensation Fund Act
U.S. House of Representatives
2018-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7062IN THE HOUSE OF REPRESENTATIVESOctober 12, 2018Mrs. Carolyn B. Maloney of New York (for herself, Mr. Nadler, Mr. King of New York, Miss Rice of New York, Mr. Suozzi, Ms. Meng, Ms. Velázquez, Mr. Jeffries, Mr. Donovan, Mr. Espaillat, Mr. Crowley, Mr. Serrano, Mr. Engel, Mrs. Lowey, Mr. Tonko, Ms. Tenney, Mr. Higgins of New York, Mr. MacArthur, Mr. Smith of New Jersey, Mr. Gottheimer, Mr. Pallone, Mr. Lance, Mr. Sires, Mr. Pascrell, Mrs. Watson Coleman, Mr. Norcross, Mr. Price of North Carolina, Ms. Esty of Connecticut, Mr. Brendan F. Boyle of Pennsylvania, Ms. Sinema, Mrs. Napolitano, Mr. Cicilline, Mr. Poe of Texas, Mrs. Comstock, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo extend authorization for the September 11th Victim Compensation Fund of 2001 through fiscal year
			 2090, and for other purposes.
	
 1.Short titleThis Act may be cited as the Never Forget the Heroes: Permanent Authorization of the September 11th Victim Compensation Fund Act. 2.September 11th Victim Compensation Fund of 2001 (a)Authorization and fundingSection 410 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended—
 (1)in subsection (c), by striking $4,600,000,000 and all that follows through expended and inserting such sums as may be necessary for fiscal year 2019 and each fiscal year thereafter through fiscal year 2090, to remain available through such fiscal year; and
 (2)in subsection (e), by striking Upon completion of all payments under this title and inserting On October 1, 2090. (b)Extending filing deadlineSection 405(a)(3)(B) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended by striking the date that is 5 years after the date of enactment of the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act and inserting October 1, 2089.
 (c)Compensation reduced by Special Master due to lack of fundingSection 406(d)(2) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended—
 (1)in subparagraph (C)(ii), by striking each year thereafter and inserting not less than once every 5 years thereafter; and (2)by adding at the end the following:
					
						(D)Compensation reduced by Special Master due to insufficient funding
 (i)In generalWith respect to any claim in Group B as described in section 405(a)(3)(C)(iii) for which, prior to the date of enactment of this subparagraph, the Special Master had advised the claimant that the amount of compensation for such claim has been reduced on the basis of insufficient funding, the Special Master shall, in the first fiscal year following such date of enactment that sufficient funding becomes available under this title, pay to the claimant an amount that is, as determined by the Special Master, equal to the difference between—
 (I)the amount the claimant would have been paid under this title if sufficient funding was available to the Special Master at the time the Special Master determined the amount due the claimant under this title; and
 (II)the amount the claimant was paid under this title. (ii)DefinitionsFor purposes of this subparagraph:
 (I)Insufficient fundingThe term insufficient funding means funding— (aa)that is available to the Special Master under section 410(c), as in effect on the day before the date of enactment of this subparagraph, for purposes of compensating claims in Group B as described in section 405(a)(3)(C)(iii); and
 (bb)that the Special Master determines is insufficient for purposes of compensating all such claims and complying with subparagraph (A).
 (II)Sufficient fundingThe term sufficient funding means funding— (aa)made available to the Special Master for purposes of compensating claims in Group B as described in section 405(a)(3)(C)(iii) through an Act of Congress that is enacted after the date on which the amount of the claim described in clause (i) has been reduced; and
 (bb)that the Special Master determines is sufficient for purposes of compensating all claims in such Group B..
 (d)Limitations on noneconomic lossSection 405(b)(7)(A) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended—
 (1)by redesignating clauses (i) and (ii) as subclauses (I) and (II) respectively, and adjusting the margins accordingly;
 (2)by striking With respect to and inserting the following:  (i)In generalExcept as provided in clause (ii), with respect to; and
 (3)by adding at the end the following:  (ii)ExceptionThe Special Master may exceed the applicable limitation under clause (i) for a claim in Group B as described in subsection (a)(3)(C)(iii) if the Special Master determines that the claim presents special circumstances..
 (e)Adjustment of gross income limitationSection 405(b)(7)(B)(ii) of the Air Transportation Safety and System Stabilization Act (40 U.S.C. 40101 note) is amended—
 (1)by striking In considering and inserting the following:  (I)In generalSubject to subclause (II), in considering; and
 (2)by adding at the end the following:  (II)AdjustmentThe Special Master shall adjust the amount of the limitation under subclause (I) not more frequently than once every 5 years to reflect the percentage by which the Consumer Price Index for All Urban Consumers published by the Department of Labor for the month of October immediately preceding the date of adjustment exceeds the Consumer Price Index for All Urban Consumers published by the Department of Labor for the month of October that immediately precedes the date that is 5 years before the date of adjustment..
				